In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                       Filed: October 18, 2018

* * * * * * * * * * * * * *
CHELCIE INGRASSIA and              *
ERIC INGRASSIA, as Co-Conservators *
Of Their Minor Child, J.I.,        *                             UNPUBLISHED
                                   *
             Petitioner,           *                             No. 13-10V
                                   *                             Special Master Gowen
v.                                 *
                                   *                             Attorneys’ Fees and Costs
SECRETARY OF HEALTH                *
AND HUMAN SERVICES,                *
                                   *
             Respondent.           *
* * * * * * * * * * * * * *
Neal J. Fialkow, Neal Fialkow Esq., Pasadena, CA, for Petitioner.
Alexis B.Babcock, United States Department of Justice, Washington, DC, for Respondent.

                         DECISION ON ATTORNEYS’ FEES AND COSTS1

         On August 31, 2018, Chelcie and Eric Ingrassia (“Petitioners”), as co-conservators of their
minor child, J.I., filed a supplemental motion for attorneys’ fees and costs. Petitioner’s
Supplemental Motion for Attorney Fees (“Fees App.”) (ECF No. 99). For the reasons discussed
below, the undersigned GRANTS Petitioner’s motion for attorneys’ fees and costs and awards a
total of $9,052.00.

    I.        Procedural History

       On June 26, 2018, Petitioners filed their first motion for attorneys’ fees and costs. ECF No.
88. On August 16, 2018, I issued my decision granting Petitioners’ motion and awarded Petitioners
$95,449.79 in attorneys’ fees and costs. Ingrassia v. Sec’y of Health & Human Servs., No. 13-10V,
2018 WL 4390515 (Fed. Cl. Spec. Mstr. Aug. 16, 2018).

1
  The undersigned intends to post this Ruling on the United States Court of Federal Claims' website. This means the
ruling will be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b), petitioner
has 14 days to identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits within this
definition, the undersigned will redact such material from public access. Because this unpublished ruling contains a
reasoned explanation for the action in this case, undersigned is required to post it on the United States Court of Federal
Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
        On August 15, 2018, Petitioners filed a supplemental motion for attorneys’ fees and costs.
Petitioners request compensation for their attorney, Mr. Neal Fialkow, in the total amount of
$9,052.00, representing $7,480.00 in attorneys’ fees and $1,572.00 in costs. Fees App. at 3.
Pursuant to General Order No. 9, Petitioner indicates that he has incurred expenses in this case
totaling $400.00, representing the amount of the filing fee for his petition. Id. at 2. Petitioners state
that their first motion was filed due to running up against the six month statutory cut off for
requesting fees and costs in the Vaccine Program, but that at that time the conservatorship-
guardianship had not yet been perfected by Petitioners’ counsel. Id. at 1. Thus, the instant
supplemental fees motion covers all work performed on the case from June 26, 2018 to August 31,
2018. Id.

         Respondent reacted to the fees motion on September 12, 2018, indicating that “Respondent
is satisfied the statutory requirements for an award of attorneys’ fees and costs are met in this case”
and recommending that “the special master exercise his discretion and determine a reasonable
award for attorneys’ fees and costs.” Response at 2-3 (ECF No. 48). Petitioner did not file a reply.
Accordingly, the matter is now ripe for adjudication.

    II.     Analysis

        Under the Vaccine Act, the special master shall award reasonable attorneys’ fees and
costs for any petition that results in an award of compensation. 42 U.S.C. § 300aa-15(3)(1).
Petitioners in this case were awarded compensation pursuant to a stipulation, and therefore they
are entitled to an award of reasonable attorneys’ fees and costs.

        Petitioners “bea[r] the burden of establishing the hours expended, the rates charged, and
the expenses incurred” are reasonable. Wasson v. Sec'y of Health & Human Servs., 24 Cl. Ct.
482, 484 (1993). Adequate proof of the claimed fees and costs should be presented when the
motion is filed. Id. at 484 n. 1. The special master has the discretion to reduce awards sua sponte,
independent of enumerated objections from the respondent. Sabella v. Sec'y of Health & Human
Servs., 86 Fed. Cl. 201, 208–09 (Fed. Cl. 2009); Savin v. Sec'y of Health & Human Servs., 85
Fed. Cl. 313 (Fed. Cl. 2008), aff'd No. 99–537V, 2008 WL 2066611 (Fed. Cl. Spec. Mstr. Apr.
22, 2008).

                a. Attorneys’ Fees

       Petitioners request that their attorney, Mr. Fialkow, be compensated at a rate of $425.00
per hour for all work performed on this matter in 2018. Fees App. at 2. This rate is consistent with
what I previously awarded Mr. Fialkow in this case. See Ingrassia, 2018 WL 4390515, at *2.
Accordingly, no adjustment to the requested rate is required.

        As before, I have reviewed the billing records submitted with Petitioners’ motion. The
billing entries reflect the nature of each task performed, the amount of time expended, and the
person performing each task. Respondent has not identified any particular entries as objectionable,
and based on my experience, the time billed for these entries appears to be reasonable. I find no
cause to adjust the time expended on this matter. Accordingly, Petitioners are awarded $7,480.00


                                                   2
in attorneys’ fees.

                   b. Attorneys’ Costs

        Like attorneys’ fees, a request for reimbursement of costs must be reasonable. Perreira v.
Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests total
attorneys’ costs in the amount of $1,572.00. This cost is for compensation for Petitioners’ other
attorneys, Erik Glatte and Jacqueline Burnick, for work performed in establishment of the
conservatorship for J.I – Mr. Glatte billed $300.00 per hour for his services while Ms. Burnick
billed at $240.00 per hour. Fees App. at 10. As before, I have reviewed the submitted
documentation for this cost and I find it to be well-documented and the rates and time expended
to be reasonable. Accordingly, Petitioners are awarded $1,572.00 in attorneys’ costs.

      III.      Conclusion

        In accordance with the foregoing, Petitioners’ motion for supplemental attorneys’ fees and
costs is GRANTED. I find that Petitioners are entitled to a reimbursement of attorneys’ fees and
costs as follows:

    Attorneys’ Fees Awarded                                                      $7,480.00

    Attorneys’ Costs Awarded                                                     $1,572.00

    Total Amount Awarded                                                         $9,052.00

             Accordingly, I award the following:

      1) A lump sum in the amount of $9,052.00, representing reimbursement for petitioners’
         attorneys’ fees and costs, in the form of a check payable to petitioners and their
         attorney, Mr. Neal Fialkow, Esq.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court shall enter judgment in accordance herewith.2

             IT IS SO ORDERED.


                                                     s/Thomas L. Gowen
                                                     Thomas L. Gowen
                                                     Special Master




2
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review. Vaccine
Rule 11(a).

                                                         3